
	

114 SRES 78 ATS: Relative to the death of Jerry Tarkanian, former head basketball coach of the University of Nevada, Las Vegas.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 78
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Heller (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Jerry Tarkanian, former head basketball coach of the University of Nevada,
			 Las Vegas.
	
	
 Whereas Jerry Tarkanian was born August 8, 1930, in Euclid, Ohio, graduated from Fresno State in 1955, and earned a Master's degree from the University of Redlands in 1956;
 Whereas Jerry Tarkanian is survived by his wife, 4 children, and 11 grandchildren; Whereas Jerry Tarkanian never had a losing season during the 19 years he coached the University of Nevada, Las Vegas (UNLV) men's basketball team from 1973 to 1992, leading the Runnin' Rebels to a 509-105 record, 4 Final Four appearances, and the 1990 National Collegiate Athletic Association (NCAA) Division I Men's Basketball National Championship;
 Whereas UNLV won the 1990 championship game by defeating the Duke University Blue Devils 103 to 73, the highest margin of victory in a championship game in NCAA Division I history;
 Whereas Jerry Tarkanian unified the Las Vegas community, and became beloved by Nevadans and many more throughout the United States who watched as Tarkanian coached his teams to victory in the Thomas & Mack Center (also known as the Shark Tank), often while nervously chewing a towel at courtside;
 Whereas over the course of a 38-year career that spanned high school, junior college, Division I of the NCAA, and the National Basketball Association, Jerry Tarkanian won 990 career games and received the 1983 United Press International Coach of the Year award;
 Whereas Jerry Tarkanian's immeasurable contributions to the game of basketball, which included his signature usage of the amoeba defense to wear down opposing teams, were recognized when he was inducted into the Naismith Memorial Hall of Fame in 2013; and
 Whereas Jerry Tarkanian's off-the-court contributions to Las Vegas and the entire State of Nevada are admired and deeply appreciated by all who call Nevada home: Now, therefore, be it
		
	
 That the Senate— (1)has heard with profound sorrow and deep regret the announcement of the death of Jerry Tarkanian; and
 (2)requests the Secretary of the Senate to prepare an official copy of this resolution for presentation to the family of Jerry Tarkanian.
			
